DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks and 2 IDSs filed on 01/24/22. Claims 77 and 87 have been amended, new claims 90-99 have been added and claims 85-86 and 89 have been cancelled. Accordingly, claims 77-84, 87-88 and 90-99 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 77-84, 87-88 and 90-99 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanes et al (WO 2005072710) in combination with Garreta et al (WO 2005104648, recitations are from its US version, US 20080248125) and Liversidge et al (US 5,552,160).
 
Hanes et al teach drugs and gene carrier particles that rapidly move through mucous barriers. It is disclosed that “In particular, the carriers include polymeric or liposomal particles that are capable of efficiently traversing mucus layers coating mucosal surfaces. The polymeric particles generally comprise a pharmaceutically acceptable polymer core and a surface-altering agent. The liposomal particles generally comprise a liposome core and a surface-altering agent. The polymeric or liposomal particles may comprise one or more bioactive agents and/or imaging agents. The said polymeric or liposomal particles may also comprise a targeting moiety (see pages 1-2).
	It is disclosed that “the polymeric particle may comprise an imaging agent that is separate from the nucleic acid or the protein, e.g., encapsulated in the core or disposed (e.g. by coating, adsorption, covalent linkage, or other process) on or coupled to the surface. Additionally, the polymeric particle may comprise a targeting moiety or molecule coupled to the polymeric particle and/or the protein or nucleic acid, and the targeting moiety can help deliver the nucleic acid, the protein, and/or the encapsulated in the core, and a surface-altering agent is embedded in the particle’s surface, or disposed (e.g. by coating, adsorption, covalent linkage, or other process) on the surface of the particle and that alters the surface of the particle (See page 2, lines 24-28). 
Hanes et al teach that “The surface-altering agent may increase charge or hydrophilicity of the polymeric or liposomal particle, or otherwise decrease interactions between the particle and mucus, thereby promoting motility through mucus. The surface-altering agent may enhance the average rate at which the polymeric or liposomal particles, or a fraction of the particles, move in or through mucus. The polymeric particle may comprise an imaging agent, e.g., that may include a diagnostic agent and/or a detectable label (see pages 3-4). 
It is also disclosed that “The said polymeric particles have many applications. In particular, they are well-suited for making pharmaceutical compositions, particularly those for which the route of administration involves the particles passing through a mucosal barrier. The said polymeric particles are particularly suitable for making pharmaceutical compositions for delivery via gastrointestinal, respiratory, rectal, and/or vaginal tissues. A pharmaceutically acceptable polymer may be a poly(D,L-lactic-co-glycolic) acid (see page 4, lines 9-20). 
Hanes et al teach polymeric particles that are, on average, less than 100 µm, 1 µm, 500 nm, and more preferably 200 nm in diameter or nanoparticles. Further, the said polymeric particles can pass through a mucosal barrier at a greater rate than certain other polymeric particles, e.g., unmodified polystyrene particles. A polymeric 1000- or greater fold higher than, e.g., an unmodified polystyrene particle of a similar size. Further disclosed is a pharmaceutical composition comprising the said polymeric particle. Also disclosed is an inhaler comprising the said polymeric particle. Additionally, Hanes et al disclose use of the said polymeric particle in the manufacture of a medicament for the treatment, prevention, or diagnosis of a condition in a patient (see page 5).
Hanes et al teach that modifying the surface of different particle types formulated from polymers and liposomes with PEG decreased the adsorption of mucus components to the particle surface and allowed more rapid transport through mucus with a reduced number of adhesive particles (see page 9, lines 18-21). Bioactive agents include imaging, diagnostic agents, such as fluorescent dyes, adjuvants such as vaccine potentiators, etc (see page 10, lines 5-18).
It is taught that a subject composition may comprise 99%, 98%, 97%, 96%, 95%, 90% 85%, 80%, 75% or even less of biocompatible polymers, e.g., including polymers and other materials and excipients described herein, and still be biocompatible (see page 11, lines 12-14).
Hanes et al disclose that surfactant may be a polyethylene glycol 400 and that the subunits of Formula B having a molecular weight between 200 and 1000 daltons. In certain embodiments, the polymeric chains of the subject compositions, e.g., which include repetitive elements shown in any of the subject formulas, have molecular weights (Mw) ranging from about 2000 or less (See pages 19 and 21-22).
surface-altering agents include block copolymers of oxyethylene and oxypropylene (see page 19, lines 19-27), polyethylene glycol (PEG). Polymers such as poloxamers and blends of block copolymers are also disclosed as part of the particles (see pages 23-24).
Hanes et al disclose polymeric particle comprising an imaging agent that may be further attached to a detectable label (e.g., the label can be a radioisotope, fluorescent compound, enzyme or enzyme co-factor). The active moiety may be a radioactive agent, such as: radioactive heavy metals such as iron chelates, radioactive chelates, 43K, 52Fe, 57Co, 67Cu, 67Ga, 68Ga, 1231, 1251, 1311, 132I, or 99Tc. A polymeric particle including such a moiety may be used as an imaging agent and be administered in an amount effective for diagnostic use in a mammal such as a human. In this manner, the localization and accumulation of the imaging agent can be detected (See page 26). 
Hanes et al disclose trajectories of fluorescently-labeled carboxylated polystyrene particles (COOH-PS; Molecular Probes; -5 mV Zeta potential at pH 6; 200 nm diameter) and PLGA-DDAB/DNA nanoparticles with condensed salmon testes DNA (35 mV, 196 ± 29 nm diameter) in reconstituted PGM were recorded (see page 46). In Fig. 6, Hanes et al show that particles coated with PEG have a much higher diffusivity than non-coated particles.
It is further disclosed that the active agent may be neutral molecules, polar molecules, or molecular complexes capable of hydrogen bonding. 
Hanes et al teach the particles comprising a core and a surface-altering moiety and their use in compositions for delivery to mucous surfaces, but lacks specific 

Garreta et al teach nanoparticles comprising a biodegradable polymer, preferably the vinyl methyl ether and maleic anhydride (PVM/MA) copolymer, and a polyethylene glycol or derivatives thereof. These nanoparticles are easy to produce and provide excellent bioadhesion, size and zeta potential characteristics making them suitable for the administration of active molecules. The selection of the type of polyethylene glycol used in their production allows suitably modulating the characteristics of these nanoparticles, which can be advantageously used according to the type of drug to be carried and/or the method of administration of the pharmaceutical formulation (See abstract). 
The polyethylene glycol preferably has a molecular weight comprised between 400 Da and 35,000 Da (See [0053]). 
Garreta et al disclose that “In the present description, the term "polyethylene glycol" is understood to be any hydrophilic polymer soluble in water containing ether groups linked by 2 or 3 carbon atom, optionally branched alkylene groups” (See [0042]).
It is also disclosed that the drug can be incorporated into the polymer in various ways and depending on the nature of the drug. The drug may be a) Hydrophobic or b) Hydrophilic (See [0090]-[0093]).  The said pegylated nanoparticles are administered by a route providing access to a mucosa of the organism (including oral, rectal, nasal, vaginal and ocular administration) (See [0084]). 
the conjunctiva and increasing their bioavailability compared with conventional ophthalmic forms such as solutions and ointments (See [0006]).  
The said nanoparticles have a particle size of 300 nm or 500 nm (See [0054], [0056] and [0058]). In Tables 1-9, Garreta et al disclose characteristics of exemplified nanoparticles. In Table 9, a nanoparticle comprising DAE-PEG at particle size of about 505 nm have zeta potential of about -5.5. 

Liversidge et al teach dispersible particles consisting essentially of a crystalline NSAID having a surface modifier adsorbed on the surface thereof in an amount sufficient to maintain an effective average particle size of less than about 400 nm. Pharmaceutical compositions containing the particles exhibit reduced gastric irritation following oral administration and/or hastened onset of action (see abstract).
Liversidge et al disclose particles of NSAID having a surface modifier adsorbed on the surface thereof. Suitable surface modifiers include polyoxyethylene alkyl ethers, poloxamers (such as PluronicTM F68), ethylene and propylene oxides, polyethylene glycols, such as CarbowaxTM 3350, etc. Two or more surface modifiers can be used in combination (see col. 3, lines 24-65).
The concentration of the NSAID in the liquid medium can vary from about 0.1-60% (w/w). The concentration of the surface modifier can vary from about 0.1 to about 90%, and preferably is 1-75%, by weight based on the total combined weight of the drug substance and surface modifier (see col. 4, lines 55-65). The surface modifier about 0.1-10 mg per square meter surface area of the NSAID. The surface modifier can be present in an amount of 0.1-90%, preferably 0.5-80%, and more preferably 1-60% by weight based on the total weight of the dry particle (see col. 6, lines 5-15). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have combined the teachings of Hanes et al, Garreta et al and Liversidge et al to arrive at the claimed invention. It would have been obvious to do so because Hanes et al teach a method of diagnosing or delivering a radioactive imaging agent comprising administering to the patient a composition comprising or consisting of coated particles which can cross various mucous membranes for better diffusion through the various mucous membranes. Hanes et al disclose that the cores of active agents are coated with polymers such as PEG and block copolymers of oxyethylene and oxypropylene, and wherein the particle size is preferably 200 nm but lack specific disclosure on the density of the surface-modifying moieties on the surface. Garreta et al also disclose surface modified drug particles for transfer through the mucosal membranes and that the drug may be hydrophobic or hydrophilic. The polyethylene glycol selected has a molecular weight of from 400 Da, and the particles with diameter of 505 nm have a zeta potential of -5.5. Liversidge et al teach nanoparticles surface modified by polymers wherein the amount of surface modifier is about 0.1-10 mg per square meter surface area of the active agent.
Thus, it would have been obvious to one of ordinary skill to have looked in the art for guidance on suitable polymer, amount/density of coating for an effective diffusion 
Accordingly, one of ordinary skill in the art having possession of the three references would have known that many polymer agents are suitable as surface modifiers of particles.  In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al (WO 0046147)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Bell et al teach calcium phosphate core particles, methods of making them, and methods of using them as vaccine adjuvants, as cores, as carriers of biologically active material, and as controlled release matrices for biologically active material. The core particles may have a surface modifying agent and/or biologically active material, such as antigenic material or natural immune-enhancing factor, polynucleotide material, or therapeutic proteins or peptides, partially coating the particle or impregnated therein. about 300 nm and about 4000 nm, more particularly between about 300 nm and about 1000 nm, are substantially spherical in shape, and have a substantially smooth surface (see abstract).
Bell et al teach methods of adjuvanting vaccines, whether live, killed, attenuated, a decoy virus, or made from core particles at least partially coated with microbial antigenic material, or combinations thereof, by administering the novel uncoated core particles or core particles coated with natural immunoenhancing factor to a patient in need of vaccination either alone or in combination or conjunction with administration of the vaccine. The core particles are sufficiently small to be easily transportable to various tissues throughout the body, and are biodegradable as well (see page 8, lines 9-15).
Bell et al disclose an inhalable, aerosolizable therapeutic composition, having a therapeutic protein or peptide material either at least partially coated on the novel calcium phosphate core particle and/or impregnated therein. The surface of the core particle may be at least partially coated with a surface modifying agent that bonds proteins or peptides to the core particle without denaturing the proteins or peptides (see page 9, lines 23-29).
Bell et al teach particles having a surface modifying agent such as polyethylene glycol (PEG) and a protein or peptide as the therapeutic agent (page 30, lines 28-31).

Response to Arguments
Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive. 

The statement has been considered, but found insufficient to overcome the rejection. The reference qualifies under 35 USC §102 and 35 USC §103. 
Next argument is that Garreta fails to remedy the deficiencies of Hanes. Applicant argues that Garreta teach polymers that attach to biomolecules and that it does not teach PEGs having the molecular weight of about 300 Da, about 600 Da or about 1 KDa (See Remarks, page 10). 
The above arguments are not persuasive. Firstly, the claims require PEG to be covalently attached to the core. Thus, Garreta meets the claimed limitation. Secondly, Garreta et al teach pegylated nanoparticles, which means “polyethylene glycol (PEG) binding to the nanoparticles”. Thirdly, Garreta et al teach that the polyethylene glycol can have the molecular weight of from 400 Da to 35,000 Da, which encompasses the claimed ranges of about 300 Da, about 600 Da and about 1 KDa. 
Garreta et al also disclose that “The selection of the type of polyethylene glycol used in their production allows suitably modulating the characteristics of these nanoparticles, which can be advantageously used according to the type of drug to be carried and/or the method of administration of the pharmaceutical formulation”. Accordingly, one of ordinary skill in the art is more than capable of determining the suitable range of molecular weight for the polyethylene glycol. 
of percentage ranges is the optimum combination of percentages.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Regarding the teaching of Liversidge et al, Applicant argues that Liversidge fails to remedy the deficiencies of Hanes et al because they do not disclose the claimed molecular weight of polyethylene glycol (See Remarks, page 10). 
The above argument is also not persuasive because the molecular weight of PEG is disclosed by Garreta et al. The rejection did not rely on Liverside for this limitation. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). There is no evidence of an inventive step. 
  
Claims 77-84, 87-88 and 90-99 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616